 PROGRAM PUBLISHING CO.95APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOT interrogate our employees concerning their testifying in Boardproceedings in a manner constituting interference, restraint, or coercion inviolation of Section 8(a)(1) of the Act.WE WILL NOT threaten our employees with discharge or other reprisals becauseof their union or concerted activities.WE WILL NOT threaten our employees with discharge for displaying unioncontract books in their pockets.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, to form labororganizations, to join or assist Local 243, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, Ind., or any otherlabor organization, to bargain collectively through representatives of theirown choosing, and to engage in collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring membership in alabor organization as authorized by the National Labor Relations Act.MONTGOMERY WARD & CO., INCORPORATED,Employer.Dated-------------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249Washington Boulevard,Detroit 26,Michigan,TelephoneNo.963-9330, if they have any questions concerning this notice or compliance with itsprovisions.Arthur Klar,d/b/a Program Publishing Co.;. National Pub-lishers, Inc.andAnthony FasanaroLocal H-63,Motion Picture Home Office Employees,Stage Em-ployees and Moving Picture Machine Operators,AFL-CIOandAnthony-Fasanaro.Cases Nos. 2-CA-9427 and 2-.CB-3779.February 25, 1964DECISION AND ORDEROn November 4, 1963, Trial Examiner Robert E. Mullin issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices and recommending that they cease 'and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent Union filed exceptions to theTrial Examiner's Decision and a supporting- brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the- Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown]-.146 NLRB No. 12. '744-670-65--vol. 146-8.- 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent Union's exceptions and brief,and the entire record in the cases, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner.'ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner?The Respondent Union excepts to,inter alia,the Trial Examiner's finding that book-man Fasanaro,the complainant,was an employee of Respondent Employer Klar,and notan independent contractor.Klar acquired by agreement with Twentieth Century-FoxFilm Corporation the exclusive right to publish and sell souvenir programs for the motionpicture "Cleopatra."Klar engages bookmen to sell these souvenir programs at varioustheaters throughout the country.The record does not support the Trial Examiner's find-ings that bookmen are not to sell anything other than the "Cleopatra"books, and thatKlar maintains"very tight control" over bookmen's activities.The record shows, on the'contrary,that any control over the day-to-day performance of bookmen would be exercisedby theater managers, who are at the location,rather than by Klar, who is not present.Under all the circumstances,nevertheless,particularly in view of Klar's agreement withTwentieth Century-Fox indicating that bookmen are employees,and the facts that thebookmen make no investment,take no risks,pay no costs,have little or no opportunity toincrease their profits by the exercise of their own judgment,and can be removed or re-assigned at will by Klar, we find, in agreement with the Trial Examiner,that bookmanFasanaro was an employee of Kiar and not an independent contractor.a The Recommended Order is hereby amended by inserting the following before para-graph A:Upon the entire record in these cases,and pursuant to Section 10(c) of theNational Labor Relations Act, as amended,theNational Labor Relations Boardhereby orders that:TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUponcharges filed on June 28,1963, by AnthonyFasanaro,an individual, theGeneral Counsel of the National Labor Relations Board, by theRegional Directorfor the SecondRegion(New York, New York),issued a consolidatedcomplaint,dated July 31, 1963, against Arthur Kiar, d/b/a Program Publishing Co., andNational Publishers,Inc., (herein called Programand National, respectively), inCase No. 2-CA-9427,and againstLocal H-63,MotionPicture Home Office Em-ployees,Stage Employeesand Moving PictureMachineOperators, AFL-CIO (hereincalled Local H-63, or Union), in Case No. 2-CB-3779.With respectto the unfairlaborpractices,the complaint setsforth thespecific respects in which it is allegedthat theRespondents engaged in unfairlaborpractices within the meaning of theNational LaborRelationsAct, asamended,herein calledthe Act.Thus,it is allegedtherein thatthe Respondent Employers violated Section 8(a)(3) and(1) of theAct and thatthe RespondentUnion violatedSection 8(b)(1) (A) and 8(b)(2). Intheiroral response to the complaint,given at the outset of the hearing,the Respond-ent Employersconceded certain facts with respect to their business operations, butdeniedall alleged unfair labor practices.The Respondent Union in its answer,duly filed,similarly denied the commission of any unfair labor practices.Pursuant to due notice,a hearing was held before Trial ExaminerRobert E.Mullin at New York City on August 27 and 28,1963.All partiesappeared at thehearing and were given full opportunity to examine and cross-examine witnesses, tointroducerelevant evidence,to argue orally after presenting their evidence, and tofile briefs.Motions to dismiss,made by the various respondents at the close of thehearing, were taken under advisement.They are disposed of as appears hereinafterin this Decision.The parties waived oral argument. Subsequent to the hearing,the GeneralCounsel, the Employers,and the Union filed briefs which have beenfully considered.- PROGRAM PUBLISHING CO.97FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSProgram isan individual proprietorship operated by Arthur Klar and engagedin the publishing, sale, and distribution at retail of souvenir programs and relatedproducts for stage shows and films.National, a New York corporation, is engagedin the,same business.Klar is also president of National, a corporation which heformed in 1957. For several years the latter was inactive.Early in 1963 Klar signeda contract with Twentieth Century-Fox Film Corporation, pursuant to which hesecured the exclusive rights to publish and sell souvenir programs for the motionpicture "Cleopatra," then about to be released for showing at theatres throughoutthe Nation.Klar thereupon reactivated National for the sole purpose of handlingthe distribution and sale of these programs.Klar and his wife own all the stock in National.Mar testified that, as president,he actively controls and manages the latter corporation.Both Program and Nationaloccupy the same office space in New York City and fora time after its reactivation,National and Program shared thesame telephonenumber.Barry Casares, theoffice or business manager for Program, performs the same functions for National.Separate payrolls are-maintainedfor the employees of each business but some indi-viduals, such as Casares, are on both payrolls. In addition, the bookkeeping staffand other personnel in the office render service for both Program and National.On these facts, itisclear,and the Trial Examiner finds, that under the Act hereinvolved Program and National constitute a single employer.N.L.R.B. v. StoweSpinning Company, et al.,336 U.S. 226, 227 ("Interlocking directorates and familytiesmadethe four [respondentmills] equalone for our purposes");Regal KnitwearCompany v. N.L.R.B.,324 U.S. 9, 14-16;N.L.R.B. v. Concrete Haulers, Inc., et al.,212 F.2d 477, 479 (C.A. 5). ("The interdependence and integrated nature of theoperations of the respondents, the common ownership of stock, and the fact thatthe same officer administers a common labor policy, clearly indicate that there isonly one employer for the purposes of this Act.")Klar testified that Program's.gross salesfor 1962 exceeded $500,000 and that over$50,000 of this volume was derived fromsalesoutside the State of New York. TheRespondent National conceded that during the year 1963 it will publish, sell, anddistribute souvenir programs valued in excess of $500,000, of which amount productsvaluedin excessof $50,000 will be shipped from its place of business in interstatecommerce directly to States of the United States other than the State of New York.During the periodin question,the Stanley Theatre'in Philadelphia was one of thenumerous locations at which National's Cleopatra program wasbeingsold.TheRespondents stipulated thatthistheatre, which is owned and operated by the StanleyCompany of America, had gross receipts for the fiscal year 1962in excessof $500,000and hadlicense agreementsvalued in excess of $50,000 with various motion pictureproducersfor filmsproduced outside the State of Pennsylvania.Upon the foregoingfacts, the Trial Examiner concludes and finds that Program and National are engagedin commerce within themeaning ofthe Act.II.THE LABOR ORGANIZATIONSINVOLVEDThe Respondent Union and Local 138,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and. Helpersof America (herein called Local 138, orTeamsters)are labor organizationswithin the meaning of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction and. sequence of eventsAnthony Fasanaro, the Charging Party' herein,, was a "bookman" in whichcapacity. he sold souvenir. ^ programs, or "books," in connection with New Yorkstage shows.Over a period of years he worked for Program at various New Yorktheatres.Occasionally, while in the employ of Program, when a stage show wenton the road he accompanied it 'to other cities.Early in 1963, as an employee ofKlar, and in -the performance of his duties as a bookman, he accompanied a MauriceChevalier production to Toronto and remained with that show when it returned toNew York City. `Later, Fasanaro was employed by Klar to sell souvenir programsfor the Sid Caesar production known as "Little Me."While so engaged, in April1963, Fasanaro joined the Teamsters.Neither then, nor at any time material herein,did Program or National have a collective-bargaining agreement with Local H-63or any other labor organization. 98DECISIONSOF NATIONALLABOR RELATIONS BOARDOn June 25, 1963,Klar gave Fasanaro a letter assigning him to sell Cleopatraprograms at the Stanley Theatre in Philadelphia.The following day when Fasanarowas ready to begin work at this location,representatives of H-63 appeared on thescene and told Klar and the manager of the theatre that unless a member of H-63was assigned the sale of these programs, the Respondent Union would picket thetheatre.As a result,the theatre management refused to permit the vending of anyprograms.Sale of the souvenir booklets was not resumed until several weeks: laterwhen Klar assigned one Nathan Pomerantz,a member of H-63, to that location.The General Counsel contends that the Union unlawfully caused Klar to terminatethe arrangement with Fasanaro because the latter was a member of the Teamsters,rather than H-63, and that the Respondent Companies violated the Act in acceding,to this demand.The Respondents deny all allegations that they.committed anyunfair labor practices.Principal among the union defenses is the contention thatits action was taken only to compel Klar to honor a prior agreement with Pomerantzthat the latter would be employed in selling the Cleopatra programs at the StanleyTheatre.The Respondent Companies deny liability primarily on the ground thatFasanaro was not an employee but an independent contractor.B. The factsIn February 1963,Klar signed the agreement with the Twentieth Century-FoxFilm Corporation(herein called Fox) wherein he secured for National the exclu-sive right to publish and sell;the souvenir program for Cleopatra.One term (para-graph 2(c)) in this contract read as follows:Licensee [National]shall assumeand bearthe sole andfull responsibility for,and cost of, thepreparation,writing, translating,engraving printing, mechanicsand marketing of all souvenirs prepared,published or sold hereunder byLicensee,including,without limitation, preparationof copy paste-ups and othermaterial, printing,payments and concession fees to theatres,and shall supplyat Licensee's expense such staff and employees as Licensee shall deemnecessarytomarketthe souvenir.Suchemployeeswill bemembers in good standingof Local H-63 of the I.A.T.S.E.,' A.F.L.-C.I.O.,having jurisdiction over-such,,work,in allsuchareas wheresuch Unionhas such jurisdiction.RussellM.Moss, executive vice president of H-63,testified that shortly thereafterhe heard about the aboveclause in Klar's agreementwith Fox andthat he immedi-ately contacted Kiar in thatconnection.AccordingtoMoss, when he told Klar thathe wantedas many members as possible to get jobs in selling Cleopatra programs,the lattersuggested"sendthem overto see me...as many as you want."Klartestifiedthatfor some time he assumed that this clause was legal and that he wasboundto givethe bookmenassignments only to members of H-63.He furthertestified: "SubsequentlyI found outthat they [Fox] merelyintended a preferencefor H-63 and .1 was morallybound to go alongwith thatpreference."As noted earlier, the dispute out of whichthe present proceeding arose involvedKlar's assignmentof a bookman to the Stanley Theatre inPhiladelphia.Fasanaro'testified that he firstasked Klar for this assignmentin April or May1963, and onseveral occasions thereafter he renewed this request.Finally, on June25,Klartold Fasanarothat he was sending him to the StanleyTheatre and,duringthe courseof theirconversation,gave him two letters,both of whichbore Klar's signature.One ofthese wasa letter ofintroduction,addressed to the managerof the StanleyTheatre, which stated thatAnthony Fasanaro was to handle the sale of theCleopatrasouvenirprograms in Philadelphia.The other,addressed to Fasanaro,read as,follows:Thisletter confirmsthat you willhandle the sale of the"CLEOPATRA"'SouvenirProgramsat the Stanley'Warner.Theatre in Philadelphia.You haveagreed to immediately make application to join H-63,I.A.T.S.E.Unionas a member. .Sincerely,NATIONALPUBLISHERS, INC.,ARTHUR KLAR.Fasanaro testified,and his.testimony in this regard was uncontroverted,that Klartold him atthe time that although he was giving him the above letter"I want you to,go up to H-63 and see if they would take you into the Union."1I.e., InternationalAlliance of TheatricalStage Employees and MovingPicture Opera-tors of the United States and Canada,AFL-CIO, parentorganization of H-63, hereinafterreferred to as IATSE. PROGRAM PUBLISHING CO.99Immediately after leaving Klar's office, Fasanaro went to the headquarters ofLocal H-63.There he met Russell Moss and asked him if he could join H-63.Moss left him for a few minutes and upon his return told Fasanaro that the Unioncould not accept him.Mosstestified at the hearing that on this occasion he checkedon Fasanaro's record and found that the latter was the same individual who haddeclined to join the Union some 10 months earlier when working for an employerwho hada union-shop contract with Local H-63.According to Moss, "I reviewedthe fact that when he had an opportunity to join he refused to join . . . I said tohim, `Tony, you had an opportunity ... you refused.I am in no positionnow to give you an application."'Upon leaving Moss' office, Fasanaro went backto Klar and informed him of the Union's answer.Klar told Fasanaro to proceedto Philadelphia, notwithstanding the rejection by H-63, and then gave him a $75advance.The picture "Cleopatra" was scheduled to open at the Stanley Theatre on theevening of June 26, 1963.Fasanaro arrived at the theater about 6:30 p.m. andfound Klar,Moss, Pomerantz,and one Herbie Weitzner 2 standing in the lobby.According to Fasanaro, Klar greeted him with thestatementthat it appeared thattherewould be "trouble." Shortly thereafter Ellis Shipman, an official of theStanley management who was in charge of its labor relations, arrived on the scene.Fasanaro thereupon presented Klar's letter of introduction to Shipman and thelatter then suggested that Klar, Moss, Weitzner, and Fasanaro meet with him im-mediately in his office.The participants did so.Shipman testified at the hearingas to this conference.His testimony was credibleand, in largemeasure, corrobo-rated by all the other witnesses.Itwas asfollows:When Shipman asked theassembled participantsthe causeof their difficulty,Mosstold him that he had anagreementwith Klar that Local H-63 men were to sell the Cleopatra books.Atthat point Klar stated that whereas a clausein his agreementwith Fox providedthat representatives of IATSE were to handle the sale of the books, he felt that thisprovision was illegal.Moss disclaimed any knowledge as to the illegality of such aterm in theagreementand stated that, in any event, Klar had promised to have amember of Local H-63 sell the books in Philadelphia, that he had a longstandingagreementwith Klar "that his [Moss'] men would sell the books" and that he wouldinsistthatKlar adhere to this commitment .3 Shipman then asked Moss whetherhe would picket the theater if Fasanaro was permitted to sell the books and Mossanswered in the affirmative.The meeting ended when Shipman told all presentthat under the circumstances he would permitno oneto sell any books until theparties ,resolved their differences and the theatermanagementcould be relieved ofall threats of picketing.The following day Klar telephoned Fasanaro to propose that he and Pomerantzalternatein sellingbooks at the Stanley Theatre.Klar suggested that Fasanaro sellthe books one week and Pomerantz the next week. Fasanaro testified that he re-jected this offer on the ground that, he had the letterassigninghim to the Stanleyjob and that he did not feel obliged to share it with Pomerantz?On July 11, 1963, Klar sent Fasanaro the following letter:DEAR MR. FASANARO: Please proceed to Cleveland immediately to assume thesaleof the"CLEOPATRA" SouvenirProgramsin that city at the OhioTheatre.Mr. Romalo Mustariwill turn theprogram overto you upon your arrivalin that city.Sincerely,NATIONALPUBLISHERS, INC.,(Sgd.)Arthur Klar.Fasanaro did not accept the offer of the Clevelandassignmentand Klar never gavehim an opportunity to return to Philadelphia. Shipman testified that about July 12,he received -a letter from Klar authorizing Pomerantz to sell the Cleopatra books atthe Stanley Theatre.He further testified that, on about July 17, Pomerantz beganselling the books and that from then until the date of the hearing this individualhad been so engaged.There was evidence that on May 15, 1963, Local 628 of the Teamsters, a localof that Union in Philadelphia, notified Local H-63 that thenceforward it proposedto claim jurisdiction over the sale of theater programs and souvenirs in the Philadel-aWeitzner was president of H-63.3 The quotation is from Shipman's credited testimony.4The foregoing findings are based on the credited testimony of Fasanaro.Klar cor-roborated Fasanaro in this connection and also testified that his compromise proposal wasrejected not only by Fasanaro but by Moss as well. 100DECISIONS OF NATIONALLABOR RELATIONS BOARDphia area. Even earlier, however, Local H-63 plainly set forth a jurisdictional claimover the sale of souvenir books in Philadelphia theaters.On April 17, 1963, Mosswrote a letter to Shipman in which he asserted that Local H-63 was the bargainingagent for the employees of "various souvenir book publishers....'He furtherstated:There are in existence, also, contracts between various motion picture producersand their souvenir book publishers and distributors which provide that thedistributor will employ I.A.T.S.E. members for the sale of such souvenir books.This clause is contained in the agreement between 20th Century-Fox Film.Corporation and Program Publishing Company covering the .souvenir bookon Cleopatra and The Longest Day.As found earlier herein, Klar did not have a contract with any union covering thebookmen who worked for him.Nevertheless,Moss treated the Fox-Klar contractas having conferred exclusive dominion on members of Local H-63 for the sale ofthe Cleopatra programs.Thus, his letter to Shipman concluded with the declaration:This Local Union will take all legal actions including informational picketingto prevent any infringement on our jurisdiction in this activity.Apart from the pressures from H-63 to secure work for its members, Klar feltobligated to accede to these demands because of the terms of his contract with Fox.Thus, he testified:Right from the outset-of course, I wanted to go along with 20th Century Fox'ssuggestion.They wanted-they preferred, I will put it that way, that H-63sell the book at all times, and I wanted to go along because naturally I wasdoing business with them. I favored [H-63] only because of that clause.Otherwise I didn't care who sold the book. I had no contract with any union.I wanted the books sold. That was my only interest.It is significant that shortly after June 26,"1963, Fox and Klardeleted this clausefrom their agreement.At the hearing the Respondents endeavored to establish that for many months priorto June 26, 1963, Klar was committed to having Pomerantz handle the book sale inPhiladelphia and that only because of threats and pressure from the Teamsters had heyielded at the last minute and given the assignment to Fasanaro.Thus, at one pointduring his testimony, Klar stated that he had promised Pomerantz the Philadelphiaassignment in February, shortly after having executed the contract with Fox.Hefurther testified that frequently thereafter he spoke to Pomerantz- about the matter.On the other hand, on June 10, 1963, he averred, in an affidavit of that date, thathe had not yet assigned any bookman to Philadelphia and that he was still consider=ing Fasanaro.The affidavit made no mention of Pomerantz' in any way. OnJuly 11, 1963, Klar gave the General Counsel another affidavit in which he relatedthe circumstances surrounding the occasion when he gave Fasanarb the letterassign-ing him to Philadelphia and the aftermath of that event when Fasanaro arrived at theStanley Theatre on June 26.Nowhere in this latter affidavit did Klar assert thatpressure from the Teamsters had been the sole motivation for giving the Philadelphiaassignment to Fasanaro.From his cross-examination, however, it is apparent thatKlar was subjected to continuing pressure from Local H-63 to. assign one of its mem,-hers to the Philadelphia location.Thus, Klar testified that about a month before"Cleopatra" opened at the Stanley Theatre, Local H-63 informed. him that unlessit had. assurances to this effect he might have "trouble" 8 in Philadelphia.AlthoughKlar also testified about having heard that the Teamsters would cause him "trouble"he conceded that it was not until after June 26 that the Teamsters first contactedhim.He further testified that this contact was in connection with securing other em-ployment for Fasanaro.Quite naturally Klar's primary interest lay in accomplishing the greatest possiblesale of his souvenir books.What was probably the clearest expression of Klar's realfeelings in the matter appeared in his 'testimony on cross-examination, when after de-tailing the threats which Local H-63 had made prior. to his assigning Fasanaro:toPhiladelphia, he testified:There were many reasons together why I gave Fasanaro the.job. I didn't care[who sold the books] as I testified many times.... I gave Fasanaro this jobsold the book. I fought his battle for him up-in the office there.Mr. Shipmanwould not permit the book to be sold.5The quotation is from Mar's testimony. PROGRAMPUBLISHING CO.101Klar, however, was not convincing insofar as- he testified to the effect that he hadassigned the Philadelphia location to Pomerantz months before the show opened inthatcity.Moss'testimony in this connection was equally unpersuasive.Pomerantzwas present at the hearing.Rather significantly, the Respondent Union did not callhim as a witness to support its contention that Klar had given him a definite assign-ment to Philadelphia long before Fasanaro.Consequently, the Trial Examinerfinds that prior to the date when Klar gave Fasanaro the letter assigning him to theStanley Theatre, Klar had never given Pomerantz a firm commitment that Pomerantzwould go to that location.From Moss' testimony, as well as that of Shipman, itis clear that Local H-63 considered the Fox-National agreement as having con-ferred a hiring preference on the members of Respondent Union. It is equallymanifest, and the Trial Examiner.finds, that on June 26, 1963, when Moss threatenedto picket the Stanley Theatre if Fasanaro, a member of the Teamsters, was permittedto sell the souvenir books, the. object of this threat was to force Klar to adhere to thepreferential hiring clause in the Fox contract and assign ,the work in Philadelphia to amember of Local H-63. This threat, accomplished its purpose for it caused theStanleymanagement to banthe sale of any books until the threat of pickets was re-moved, thus forcing Klar to terminate his arrangement with Fasanaro and reassignthe work to Pomerantz, a member of the Respondent Union.There remains, however, the issue as to whether Fasanaro was an employee ofNational, or, as alleged by the Respondent Companies, an independent contractor.To that issue we will now turn.The Respondent Companies apparently concede that Fasanaro was an employeewhen engaged by Klar as a bookman for the Maurice Chevalier and Sid Caesar stageshows.When Fasanaro secured the assignment to the Stanley Theatre in Phila-delphia there, is no evidence that he received any notice that his relationship withKlar would be any different ,from what it had been.He even received a $75 advancefrom the office manager before leaving for Philadelphia.At the hearing, Klar de-scribed this as a "loan" rather than an "advance." . On the other hand, Klar testi-fied that during this same meeting there was no discussion with Fasanaro as to whatthe terms of their arrangements would be since, from his experience in the booksellingbusiness, Fasanaro could assume that the commission would be 20 percent.National has over 40 bookmen engaged in the sale of Cleopatra programs.One of'these,Harry Silverman, is located at the Rivoli Theatre in New York City.Theothers are assigned to theaters throughout the United States.The Respondent Com-panies concede that Silverman is, indeed, an employee of National.They contend,however, that all the others, generally described as "out-of-town bookmen," are inde-pendent contractors..The Board has stated that an employer-employee relationship exists "where theperson for whom the services are performed reserves the right to control not onlythe end to be achieved but also the means to be used in reaching such end."Truck Lines, Inc.,143 NLRB 1372;Albert Lea Cooperative Creamery Association,119 NLRB 817, 821-822.With this test in mind the relationship of National tothe out-of-town bookmen must be examined.The Respondent Companies seek to distinguish the relationship of Silverman, anadmitted employee, from that of the other bookmen, on the ground that Nationalmakes payroll deductions from his commissions for social security and withholdingtaxes.In addition, Klar testified that he personally visits the Rivoli Theatre, onoccasion, and thus is able to.observe whether Silverman is on duty and sometimesoffers suggestions on how. to improve his sales techniques.Obviously, Klar is un-able to maintain the same degree of supervision over the activities of the out-of-townbookmen.On the other hand, apart from this aspect of Silverman's employment andthe fact that National withholds taxes from his commissions, his' relationship withNational is not substantially different from that of the out-of-town bookmen.Thus,as to all of the bookmen, it is Klar, and not the salesman, who determines the quantityof programs that is sent.to the theater for sale.The price of the program is set at$1 by the contract between Fox and National and this price cannot be varied by thesalesmen.National arranges for the sale at each theater and the theater's commissionis set-at 10,percent:Kiar stated that the bookman acts as his agent in paying thispercentage to the theater and thereafter submitting to Klar a receipt for such pay-ments.National has fixed the salesman's commission at 20 percent and there is noway for the salesman to increase his return per program.Each salesman is suppliedwith programs on a consignment basis, title being retained by National, and theunsold programs are returned to the Respondent Companies.Klar testified that nobills are rendered to the bookmen for these programs, since they are on consign-ment, and, further, that the Company pays all shipoing charges as well as the Statesales tax in those States where such a tax is applicable.The salesman is completely 102DECISIONSOF NATIONALLABOR RELATIONS BOARDdependent on the sale of the souvenir books, for, according to Klar, bookmen are notsupposed to sell anything other than the Cleopatra programs.From. Kiar's testimonyit is clear that bookmen may be removed by National at will and.that replacementsin any city must be approved by the Company.Klar testified that he had.investedover $500,000 in advances to Fox and for printing costs of the Cleopatra program.With an investment of these proportions it is clear that he has a very keen interest inthe sales performance of his bookmen throughout the country and that a very tightcontrol is maintained over their activities.Finally, although the Respondent Com-panies contend that the Fox agreement provides for sublicensing or subcontracting tothe individual bookmen, it is significant that the Fox-National contract has no suchterms.. This contract does provide, however, in the paragraph quoted earlier, thatNational as the licensee "shall supply at Licensee's expense such staff andemployeesas Licensee shall deem necessary to market the Souvenir." [Emphasis supplied.]C. Concluding findingsIn the light of the foregoing facts the Trial Examiner concludes and finds thatNational exercised such control over its out-of-town bookmen that the relationshipwas that of employer-employee, within the meaning of the Act.N.L.R.B. v. Nu-Car Carriers, Inc.,189 F. 2d 756, 757 (C.A. 3), cert. denied 342 U.S. 919;Local24, International Brotherhood of Teamsters (A.C.E. Transportation) v. N.L.R.B.,266 F. 2d 675, 678-680 (C.A.D.C.). See alsoU.S. v. Silk,331 U.S. 704, 719;N.L.R.B. v. Hearst Publications, Inc.,322 U.S. 111, 130-13.1; andRadio City MusicHall Corp. v. U.S.,135 F. 2d 715, 717 (C.A. 2).As found earlier herein, the conduct of the Respondent Union caused the Re-spondent National to terminate Fasanaro on June 26, 1963, and prevented Nationalfrom offering any further employment at the Stanley Theatre to Fasanaro becausehe was not a member of Local H-63. At the time, since there was not even acollective-bargaining agreement in effect between Local H-63 and the RespondentCompanies, there could not be, of course, any valid union-security arrangement.Accordingly, the Trial Examiner concludes and finds that, as alleged by the GeneralCounsel, the Respondent Union by this action engaged in unfair labor practiceswithin the meaning of Section 8(b)(2) and 8(b)(1)(A) of the Act.Local 138,International Union of Operating Engineers, AFL-CIO (Nassau and Suffolk Con-tractors' Association, Inc.),128 NLRB 1393, 1405-1407, enforced as to this point,293 F. 2d 187, 195-196;Northern California Chapter, The Associated GeneralContractors of America, Inc., et al.,119 NLRB 1026, 1030, affirmedsub nom.Operating Engineers Local Union No. 3, etc. (St. Maurice, Helkamp & Musser)(N. Calif. Chap. of AGC) v. N.L.R.B.,266 F. 2d 905 (C.A.D.C.), cert. denied 361U.S. 834;Local 610, United Brotherhood of Carpenters and Joiners of America{V. G. Cameron, d/b/a Cameron Store Fixtures),122 NLRB 476, 477. The TrialExaminer further concludes that by acceding to the demand of Local H-63 thatFasanaro be terminated and that he be replaced by a member of Local H-63, th'eRespondent Companies engaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1).N.L.R.B. v. Local 138, International Union of Operat-ing Engineers, et al. (Nassau & Suffolk Contractors' Assn.),293 F. 2d 187, 197{C.A.2); N.L.R.B. v. United States Steel Corp. (American Bridge Division), et al.,278 F. 2d 896, 898 (C.A. 3).6IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Companies and the Respondent Union set forthin section III, above, in connection with the operations of the Respondent Com-panies described in section I, above, have a close, intimate and substantial relationto trade, traffic, and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce. and the free flow of c6t rn rce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,itwill be recommended that each cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.6 As a circuit court stated in a somewhat similar case, even though the employer "was areluctant violator [of the Act] . . . compliance with the statute was possibleand unioncoercionwhich induced the employer to violate it is not relevant."N.L.R.B. v. BellAircraft Corp.,206 F. 2d 235, 237 (C.A. 2). PROGRAM PUBLISHING CO.103As to .the Respondent Companies, it will be recommended that they offer Fasanaroimmediate reinstatement to his former or substantially equivalent position.As tothe Respondent Union, it will be recommended that Local H-63 cease and desistfrom causing, or attempting to cause, the Respondent Companies to dischargeFasanaro, or any other employee similarly situated,'for failure to. become a memberof Local H-63.Itwill also be recommended that the Respondent Companies and the RespondentUnion jointly and severally make Fasanaro whole for any loss of pay suffered byreason of his termination by payment to him of all sums he would have earned hadhe remained in the employment of National, less his net earnings, if any, sinceJune 26, 1963.Backpay shall be computed in the manner established by the Boardin F.W: Woolworth Company,90 NLRB 289, with interest at the rate of 6 percentper annum computed quarterly.CONCLUSIONS OF LAW1.The Respondents Program and National constitute a single employer and areengaged in commerce within the meaning of the Act.2.Local H-63 and Local 138 are labor organizations within the meaning ofthe Act.3.By causing the Respondent Companies to discriminate against Fasanaro inviolation of Section 8(a)(3) of the Act, Local H-63 has engaged in unfair laborpractices within themeaningof Section 8(b) (2) of the Act.4.By causing such discrimination, Local H-63 has restrained and coercedFasanaro in the exercise of rights guaranteed in Section 7 of the Act andhastherebyengaged in unfair, labor practices within the meaning of Section 8(b) (1) (A) ofthe Act.5.By terminating Fasanaro on June 26, 1963, upon the demand of Local H-63,the Respondent Companies have discriminated against him in violation of Section8(a)(3) of the Act.6.By such discrimination the Respondent Companies have interfered with, re-strained, and coerced Fasanaro in the exercise of rights guaranteed in Section 7of the Act and have thereby engaged in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and the entire record, and pursuantto Section 10(c) of the Act, the Trial Examiner hereby issues the following:RECOMMENDED ORDERA. Arthur Klar, d/b/a Program Publishing Co., and National Publishers, Inc.,their officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Encouraging membership in Local H-63, or in any other labor organizationof their employees, by discharging, or in any other manner discriminating in regardto tenure of employment.(b) In any like or related manner interfering with, restraining, or coercing em-ployees in the exercise of their right to self-organization, to form labor organizations,to join or assist any labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from any or allsuch activities except to the'extent that such right may be affected by an agreementrequiringmembership in a labor organization- as a condition of employment, asauthorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:.(a)Offer to Anthony Fasanaro immediate and full reinstatement to- his formeror substantially equivalent position without prejudice to seniority or other rights,and privileges.. (b) Jointly and severally with Local H-63, make Fasanaro whole for any loss ofpay he may have suffered by reason of the discrimination against him on June 26,1963, in the manner set forth in the section of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to an analysis-of the amount of backpay due. 104DECISIONSOF NATIONALLABOR RELATIONS BOARD(d) Post. at their offices in New York, New York, copies.of the attached, noticemarked "Appendix A." 7Copies of this notice, to be, furnished- by the Regional Di-rector for the Second Region, after being signed by a representative of the aforesaidCompanies, shall. be posted immediately on receipt thereof and be maintained by themfor a period of 60 consecutive.days thereafter in conspicuous.places including allplaces where notices to employees are customarily posted.Reasonable steps: shallbe taken by the Respondent Companies to insure that said notices are not altered,defaced, or covered by any other material.(e)Post at the same place and under the same conditions as set forth in d,.above,'as soon as forwarded by the Regional Director, copies' of the attached notice marked"Appendix B."(f) -Mail to the Regional Director for the Second Region signed copies of the at-tached notice marked "Appendix A" for posting by Local H-63 at.its business officein New York, New York, where notices to members are customarily posted.Copiesof said notice,to be furnished by the Regional Director,shall,, after being dulysigned by a representative of the aforesaid Companies, be returned forthwith to theRegional Director for such posting.(g)Notify the Regional Director for the Second Region, in 'writing, within 20days from the receipt of this Decision and Recommended Order,what steps have beentaken to comply herewith .8B. Local H-63, Motion Picture Home Office Employees, Stage Employees andMoving Picture Machine Operators,AFL-CIO,itsofficers,representatives,agents,successors,and assigns,shall:1.Cease and desist from:(a)Causing or attempting to cause Program or National.to discriminate against,Anthony Fasanaro or any other employee in violation of Section 8(a) (3) of the Act.(b) In any like or related manner restraining or coercing employees in the exerciseof the rights,guaranteed in Section 7 of the Act,except to, the,extent that'such rightsmay be affected by an agreement requiring membership'in a'.labor'organization;asa condition of employment as authorized by Section 8 ('a) (3) of the Act. .2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Notify Program and National, in writing, with a copy to Anthony Fasanaro,'that it requests the reinstatement of Fasanaro to the.job. from which he'was ter-minated on June 26, 1963,without prejudice to seniority and other,rights andprivileges.(b) Jointly and severally with Program and National make Fasanaro whole for'any loss of pay he may have suffered by reason of the discrimination against him inthe manner set forth in the section of this Decision entitled "The Remedy."(c) Post at its business office copies of the attached notice marked"Appendix B." 9`Copies of this notice will be furnished by the Regional Director:for the Second,Region'and after being duly signed by a representative of Local 'H-63' shall- .be, posted =im-mediately upon receipt thereof and be maintained by it for 60 consecutive days'thereafter,in conspicuous places, including all places where notices to its mem-.bers are 'customarily posted.Reasonable steps shall be taken by Local H-63 toinsure that said notices are not altered, defaced, or covered by any other material.(d) Post at the same places and under the same conditions asset forth in c, above,as soon as they are forwarded by the Regional Director, copies of the attached noticemarked "Appendix A."(e)Mail to the Regional Director for the Second Region signed copies of theattached notice marked"Appendix B" for posting by Program and National in allplaces where notices to employees are customarily posted.Copies of said notice, tobe furnished by the Regional Director, shall, after being signed by representatives ofLocal H-63, be returned forthwith to the Regional Director for such posting.7 In the event that this Recommended Order be adopted by the Board,the words "ADecision and Order"shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall he substituted for the words "A Decisionand Order."81[n the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, in writing,within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."9See footnote7, siepra. .PROGRAM PUBLISHING CO.105;(f)Notify-the 'Regional Director-for the Second Region,within20 days from thedate of receipt of this Decision and'Recornmen'ded Order, as to what steps have beentaken to comply herewith.io10 See footnote 8,supra., ;,APPENDIX A . r . .;NOTICE TO ALL EMPLOYEESPursuant to theRecommendedOrder of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOTencourage membershipin Local H-63,Motion Picture HomeOffice Employees,Stage Employees and Moving Picture Machine Operators,AFL-CIO,or in any other labor organization,by discharging employees or inany other-manner discriminating against any,employee in regard to tenure ofemployment.WE WILL NOT in anylike or related manner interfere with,restrain,or coerceemployees in the exercise of their rights to self-organization,to form,join, orassist any labor organization,to_bargain collectively through representatives oftheir own choosing,to ,engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection,or to refrain from engagingin any or all such activities,except to the extent that such rights may be affectedby an agreement requiring membership in a labor,organization as authorizedin Section 8 (a) (3) of the Act.WE WILLoffer to Anthony Fasanaro immediate and full reinstatement to hisformer or substantially equivalent position and will,with LocalH-63, MotionPicture Home Office Employees,Stage Employees and Moving Picture MachineOperators,AFL-CIO,jointly'and severally make him whole for any loss ofearnings suffered as a, result of the discrimination against him.All our employees are free to become, remain, or to refrain from becoming orremaining, members of the above-named Union or any other labor organization,except to the extent that this right maybe affected by an agreement in conformitywith Section 8(a) (3) of the Act, as amended.ARTHUR KLARD/B/A PROGRAM PUBLISHINGCo.;NATIONAL PUBLISHERS, INC.,Employer.Dated-------------------By------------ --- --Ti--------(Representative)(tle)NOTE.-We will notify the, above-named employee, if. presently serving in theArmed Forces of. the United -States, of his rights to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material..Employees may. communicate directly with the Board's Regional Office, FifthFloor, Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No.751-5500, if they have any questions concerning this notice or compliance with itsprovisions..APPENDIX BKLAR D/B/A PROGRAM PUBLISHING CO.; AND NATIONAL PUBLISHERS, INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause Arthur Klar d/b/a Program Publish-ing Co., and National Publishers, Inc., to discriminate against Anthony Fasanaroor any other employee in violation of Section 8(a)(3) of the Act.WE WILL NOT in any like or related manner restrain or coerce employees in theexercise of rights guaranteed by Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by Section 8(a)(3)of the Act. 106DECISIONS OF NATIONALLABOR RELATIONS BOARDWE WILL request Arthur Klar d/b/a Program Publishing Co., and NationalPublishers,Inc., to offer immediate and full reinstatement to Anthony Fasanaroto his former or substantially equivalent position.WE WILL jointly and severally with Arthur Klar d/b/a Program PublishingCo. and National Publishers,Inc.,make Anthony Fasanaro whole for any lossof pay he may have suffered as a result of our unlawful request that he bedischarged.LOCAL H-63,MOTION PICTURE HOME OFFICEEMPLOYEES,STAGE EMPLOYEES AND MOVINGPICTUREMACHINE OPERATORS,AFL-CIO,Labor Organisation.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by anyother material.Employees may communicatedirectlywiththe Board'sRegionalOffice, FifthFloor, Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No.751-5500, if they haveany question concerning this notice or compliancewith itsprovisions.Emple Knitting MillsandInternational Ladies' Garment Work-ers'Union,AFL-CIO.Cases Nos. 1-CA-4154 and 1-CA-4233.February 26, 1964DECISION AND ORDEROn November 8, 1963, Trial Examiner Fannie M. Boyls issued herDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondent had not engaged.in certain other unfair labor practices, and recommended that the al-legations of the complaint pertaining thereto be dismissed.There-after, the General Counsel and the Charging Party each filed excep-tions to the Trial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made att'hehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and the entire record inthese cases,' and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.1TheRespondent filed no exceptionsto the TrialExaminer'sunfair labor practicefindings.146 NLRB No. 13.